DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior cited art fails to disclose in the context of the claimed invention: 
 “ determine whether a communication flow associated with a data packet received at the first communication interface is a new flow; 
            wherein the communication flow comprises a plurality of data packets received at the first communication interface which are to be delivered to one or more destination nodes associated with the communication flow; 
            generate state information for the communication flow when the communication flow is determined to be a new flow; 
            generate a control packet that includes the state information for the communication flow;
            after generating the control packet, transmit the control packet, using the communication interface of the computing device, to the one or more destination nodes associated with the communication flow, and refrain from transmitting the control packet to other destination nodes of the virtual network that are not associated with the communication flow; and 
            after transmitting the control packet, transmit the data packet to the destination node, wherein the computing device provides a peer-to-peer exchange of the control packet for the communication flow.”
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Itoh U.S. Patent Application Publication 2013/0246655- discloses distributing control information from a central control device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/Backhean Tiv/Primary Examiner, Art Unit 2459